Case 1:18-cv-06685-GBD Document 73

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

GERARDO MIGUEL BAEZ DURAN, individually :
and on behalf of others similarly situated, and
WILSON FRANCISCO SANCHEZ CRUZ,
individually and on behalf of others similarly
situated,

Plaintiffs,

-against-

EL G PARKING INC., d/b/a E L G Parking Inc.,
BISHOP JOSEPH ALEXANDER, and RAYMOND:
LOPEZ, :

Defendants.

GEORGE B. DANIELS, District Judge:

Filed 08/03/20 Page 1 of 2

 

ORDER

18 Civ. 6685 (GBD)

The initial conference scheduled for August 4, 2020 at 9:45 a.m. shall occur as a

videoconference using the Skype platform.

To optimize the quality of the video feed, only the Court, Plaintiff's counsel, and

Defendant’s counsel will appear by video for the proceeding; all others will participate by

telephone. Due to the limited capacity of the Skype system, only one counsel per party may

participate. Co-counsel, members of the press, and the public may access the audio feed of the

conference by calling (917) 933-2166 and entering the code ID 771288007.

To optimize use of the Court’s video conferencing technology, all participants in the call

must:

Wo RQ Re

period of the call;

Use a browser other than Microsoft Explorer to access Skype for Business;
Position the participant’s device as close to the WiFi router as is feasible;
Ensure any others in the participant’s household are not using WiFi during the

4. Unless the participant is using a mobile telephone to access Skype for
Business, connect to audio by having the system call the participant;

 
Case 1:18-cv-06685-GBD Document 73 Filed 08/03/20 Page 2 of 2

If there is ambient noise, the participant must mute his or her device when not speaking.
Further, all participants must identify themselves every time they speak, spell any proper names
for the court reporter, and take care not to interrupt or speak over one another. Finally, all of those
accessing the conference — whether in listen-only mode or otherwise — are reminded that
recording or rebroadcasting of the proceeding is prohibited by law.

To the extent that there are any documents relevant to the proceeding, counsel should
submit them to the Court (by email or on ECF, as appropriate) at least 24 hours prior to the

proceeding.

Dated: August 3, 2020
New York, New York
SO ORDERED.

Big, 6 Dowd

GEORG _ DANIELS
TEDSTATES DISTRICT JUDGE

 

 

 
